DETAILED ACTION
This office action is in response to Application No. 17/100,016, filed on 20 November 2020.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mental process without significantly more. The claim(s) recite(s) receiving an activity stream of a simulation of a semiconductor device, recognizing actions of the device within the activity stream, determining values associated with the actions, generating a model of power use for the semiconductor device, and modifying power use of the semiconductor device, which are merely data analysis/manipulation steps which could be performed by a designer in the mind or with pen and paper.  In particular, the claims are directed to processing information about a hypothetical semiconductor device, rather than performing operations by or to the semiconductor device itself.  Even the final step of modifying power use is described in the specification as including 
Claims 2, 3, and 6 recite characteristics of the data analysis steps, which do not change the abstract nature of the process.  Claim 4 recites a formal automaton, and indicates that the automaton is generated manually by users, which could include merely abstract definitions of state machines (for example); recognition by formal automaton could thus be performed by a designer following the state transitions in the definition.  Claim 5 recites that the simulation comprises a simulation that provides a trace of signal activity, which merely describes a characteristic of the received data on which the abstract process is performed, which does not change the abstract nature of the process.
This judicial exception is not integrated into a practical application because aside from the abstract idea itself, the claim only recites generic computer elements used as tools to perform the idea, which does not qualify as integration into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation is not ‘significantly more’.

Claims 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mental process without significantly more. The claim(s) recite(s) receiving an output from a simulation of a semiconductor 
Claims 8, 10, and 11 recite characteristics of the data analysis steps, and claim 9 recites additional information for analysis, which do not change the abstract nature of the process.
This judicial exception is not integrated into a practical application because aside from the abstract idea itself, the claim only recites generic computer elements used as tools to perform the idea, which does not qualify as integration into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation is not ‘significantly more’.

Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mental process without significantly more. The claim(s) recite(s) receiving an action stream associated with a semiconductor device, generating models of energy/power use for the semiconductor device, determining power/energy use for each action, and predicting one of 
Claim 13 recites a recognition step analogous to those in claims 1 and 7, which is also abstract.  Claims 14-16 recite characteristics of the data analysis steps, which do not change the abstract nature of the process.  Claims 17-19 recite additional data manipulation steps, which do not change the abstract nature of the process.  Claim 20 recites generic computer implementation of the abstract idea, which is addressed below.
This judicial exception is not integrated into a practical application because aside from the abstract idea itself, the claim only recites generic computer elements used as tools, include generic ‘automated software’, to perform the idea, which does not qualify as integration into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation is not ‘significantly more’.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites that the action stream is at least partially generated by a software simulation without reference to actual logic signals of the semiconductor device and without reference to simulated logic signals of the semiconductor device, which is not supported by the disclosure because there is no disclosure of how to generate the action stream by software simulation without reference to actual or simulated logic signals.  See MPEP § 2161.01(I) (“original claims may lack written description when the claims define the invention in functional how the inventor intended the function to be performed”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12-14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,691,850 to Makovsky.
Regarding claim 1, Makovsky discloses a method for modifying power use of a semiconductor device, comprising:

and using the one or more processors:
recognizing integrated circuit actions within the signal activity stream, wherein each integrated circuit action represents an abstraction of work done by the semiconductor device; wherein the processors recognize the integrated circuit actions based at least in part on the stream of signals (col. 7, lines 48-67);
determining one or more values associated with the integrated circuit actions (col. 7, lines 48-67); and
generating a model of power use for the semiconductor device, the model based at least in part on the recognized integrated circuit actions and the associated values (col. 8, lines 19-36);
and based on an output of the model, modifying power use of the semiconductor device (col. 1, lines 6-12).
Regarding claim 2, Makovsky discloses that the one or more values are obtained by the one or more processors directly from the stream of signals (col. 3, lines 40-42).
Regarding claim 3, Makovsky discloses that at least one value is computed from one or more constants and the signals using one of logical and mathematical operations, wherein the one of logical and mathematical operations 
Regarding claim 5, Makovsky discloses that the simulation of the semiconductor device comprises a simulation that provides a trace of signal activity (col. 5, lines 6-8 and 36-42; col. 11, lines 44-47; col. 19, lines 11-16).
Regarding claim 6, Makovsky discloses that the step of recognizing integrated circuit actions includes using prior recognized integrated circuit actions from a prior stream of signals (col. 9, lines 25-49).
Regarding claim 12, Makovsky discloses a method for predicting one of energy use and power use of actions of a semiconductor device, comprising:
receiving, at one or more processors (col. 4, lines 15-26), an action stream associated with a semiconductor device, the action stream comprising a stream of integrated circuit actions, wherein each integrated circuit action represents an abstraction of work done by the semiconductor device, and wherein the stream of integrated circuit actions represents multiple consecutive integrated circuit actions with no gaps between them (col. 6, lines 37-50; col. 9, lines 25-38; col. 11, lines 29-47);
generating, using the one or more processors, one or more models of one of power use and energy use for the semiconductor device, the one or more models 
using the one or more models and the one or more processors:
determining one of power use and energy use for each integrated circuit action in the action stream (col. 11, lines 48-60); and
predicting one of energy use and power use of the semiconductor device (col. 19, lines 23-35).
Regarding claim 13, Makovsky discloses that the action stream is at least partially recognized from signal activity of a logic-level simulation of the semiconductor device, wherein the logic-level simulation comprises one of a hardware description language (HDL) simulation, a transistor gate level simulation, and an integrated circuit emulator simulation (col. 5, line 55).
Regarding claim 14, Makovsky discloses that the one or more models uses fewer logic signals than present in the entire semiconductor device, or fewer logic signals than present in the logic level simulation of the semiconductor device, to predict one of energy use and power use of the semiconductor device. (col. 4, lines 54-58).
Regarding claim 17, Makovsky discloses modifying the stream of integrated circuit actions before predicting one of energy use and power use of the semiconductor device (col. 6, lines 37-56; col. 8, lines 53-67).
Regarding claim 18, Makovsky discloses modifying a determined one of power use and energy use for an integrated circuit action before predicting one of energy use and power use of the semiconductor device (col. 3, lines 16-19).

Claim(s) 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0276645 to Veller.
Regarding claim 7, Veller discloses a method for modeling one of energy use and power use of actions of a semiconductor device, comprising:
receiving, at one or more processors (Fig. 13), an output from a simulation of a semiconductor device (¶27); and
using the one or more processors:
recognizing, from the output, a plurality of integrated circuit actions (¶27, 31);
determining one of an energy use and a power use associated with each integrated circuit action (¶27-28);
generating a first model of one of energy use and power use for the semiconductor device, the first model based at least in part on the recognized integrated circuit actions and the determined one of energy use and power use associated with each integrated circuit action (¶41, 44, 45);
generating a second model of one of energy use and power use for the semiconductor device, the second model based at least in part on the recognized 
merging the first model and the second model to form a third model of one  of energy use and power use for the semiconductor device (¶44).
Regarding claim 8, Veller discloses that the determined one of energy use and power use associated with each integrated circuit action is determined based on one of: a manual user input; a computation performed by the one or more processors based at least in part on a design specification file associated with the semiconductor device; a measured one of energy use and power use over time from a simulation of the semiconductor device; a statistical prediction; and using machine learning (¶46).
Regarding claim 9, Veller discloses providing, using the one or more processors, one or more metrics to evaluate a quality of one of the first model, the second model, and the third model (¶46).
Regarding claim 10, Veller discloses that the one or more processors generate the first model and the second model simultaneously based on a single stream of signals from the simulation of the semiconductor device (¶44).
Regarding claim 11, Veller discloses that one of the first model, the second model, and the third model models an integrated circuit action as comprising multiple sub-actions, occurring at different points in time, each .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makovsky in view of US 6,061,817 to Jones.
Regarding claim 4, Makovsky does not appear to explicitly disclose that the step of recognizing integrated circuit actions is performed by a formal automaton, wherein the formal automaton is one of: generated manually by one or more users; computed based on a circuit design specification of the semiconductor device; and computed using a list of signals.  Jones discloses these limitations (col. 1, lines 24-28).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Makovsky and Jones, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of recognizing patterns KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Makovsky is directed to a power estimation process in which functions are recognized from patterns of input signals.  Jones discloses that finite state machines can be used to recognize patterns of input signals, which is directly applicable to Makovsky in the same way so that Makovsky’s function recognition would similarly use a finite state machine.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makovsky in view of US 2005/0204316 to Nebel.
Regarding claim 16, Makovsky does not appear to explicitly disclose that action stream is at least partially randomly generated.  Nebel discloses these limitations (¶161).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Makovsky and Nebel, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using random sampling during power simulation to avoid artifacts from sampling behavior.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Makovsky is directed to power analysis by simulating function execution.  Nebel teaches that when simulating designs for power analysis, the executed functions should be sampled randomly to avoid sampling artifacts, which is directly applicable to Makovsky in the same way, so .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makovsky in view of Veller.
Regarding claim 19, Makovsky does not appear to explicitly disclose optimizing the semiconductor device for power consumption using automated software modification of the stream of integrated circuit actions.  Veller discloses these limitations (¶8).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Makovsky and Veller, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of optimizing power consumption of a design through software and algorithmic optimizations.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Makovsky is directed to power estimation of a design, including testing various functions for power consumption and using the results to optimize the design for power.  Veller discloses that tools for optimizing power include tools that perform software and algorithmic optimizations, which is directly applicable to Makovsky in the same way, so that Makovsky’s optimizations would similarly use a tool to optimize the software/algorithms of the design.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makovsky in view of US 2012/0144216 to Hsieh.
Regarding claim 20, Makovsky discloses modifying one of power use and energy use of the semiconductor device based at least in part on predicting one of power use and energy use of the semiconductor device (col. 1, lines 6-12), but does not appear to explicitly disclose that all of the method steps are performed in the same semiconductor device that is the basis of the simulation.  Hsieh discloses that all of the method steps are performed in the same semiconductor device that is the basis of the simulation (Fig. 3; ¶7-8), and wherein the method further comprises modifying one of power use and energy use of the semiconductor device based at least in part on predicting one of power use and energy use of the semiconductor device (Abstract).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Makovsky and Hsieh, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of performing power analysis of a processor using the processor.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Makovsky is directed to power analysis of a circuit.  Hsieh discloses analyzing and modifying the power consumption of a circuit using the circuit itself, which is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 

14 August 2021




/ARIC LIN/            Examiner, Art Unit 2851